Citation Nr: 0002414	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-10 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for right nephrectomy, 
resulting from renal cell carcinoma.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1956 to 
August 1960.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant has presented no competent medical evidence 
showing either (1) a nexus between any exposure to 
asbestos while in service and his renal cell carcinoma, or 
(2) that this condition developed in service or within one 
year of separation from service.


CONCLUSION OF LAW

The appellant has not presented a well grounded claim for 
service connection for a nephrectomy, resulting from renal 
cell carcinoma and claimed as due to asbestos exposure; 
therefore, there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. App. 
279 (1997).  The duty to assist under 38 U.S.C.A. § 5107(a) 
is triggered only after a well-grounded claim is submitted.  
See Anderson v. Brown, 9 Vet. App. 542, 546 (1996); Peters v. 
Brown, 6 Vet. App. 540, 546 (1994).  Evidentiary assertions 
by the person who submits a claim must be accepted as true 
for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19 (1993).

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  For a service-connected claim to be well-
grounded, there must be (1) a medical diagnosis of current 
disability; (2) lay or medical evidence of in-service 
incurrence or aggravation of a disease or injury; (3) and 
medical evidence of a nexus between the in-service injury or 
disease and current disability.  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).

With certain enumerated disorders such as malignant tumors, 
service incurrence may be presumed if the disease is 
manifested to a degree of 10 percent or more within one year 
after the date of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1999).

In the case at hand, there is no medical evidence of 
malignant renal cells or carcinoma during active service or 
within one year after separation from service.  Since active 
service, the appellant has received diagnoses of renal cell 
carcinoma of the right kidney.  Specifically, the appellant 
was diagnosed with renal cell carcinoma and underwent a 
nephrectomy in 1995, approximately 35 years after service.  
Significantly, however, there is no competent evidence of a 
nexus between this disorder, diagnosed post-service, and the 
veteran's period of active service (or, more specifically, 
exposure to asbestos during that time).  None of the doctors 
who have diagnosed renal cell carcinoma has related that 
condition to service.  Indeed, an October 1995 pathology 
report from Indian River Memorial Hospital simply indicated 
that the appellant's tumor had been formed by 
"characteristic malignant renal cells."  Even assuming that 
the appellant was exposed to asbestos during active service, 
without medical evidence of a nexus, there is no basis for a 
grant of service connection.  See 38 C.F.R. § 3.303 (1999).  
In this case, there is no clinical evidence that any asbestos 
fibers, or other residuals of claimed asbestos exposure have 
been identified, or are otherwise shown to be related to the 
onset of renal cancer.

Although the appellant has attempted to link his current 
renal cell carcinoma, and resulting nephrectomy, to active 
service, he, as a layperson without proper medical training 
and expertise, is not competent to provide probative evidence 
on a medical issue such as the diagnosis or etiology of a 
claimed medical condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In this regard, the Board 
emphasizes that a well-grounded claim must be supported by 
competent evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The medical abstract 
submitted, and some VA literature cited, suggests that some 
urogenital cancers may be associated with asbestos exposure.  
As noted above, however, no fibers or other indicia of 
asbestos exposure have been clinically established or 
implicated in this case.  The mere exposure to asbestos, 
without residual fibers or other residuals, do not medically 
establish a link for service connection.

In view of the foregoing, the Board must conclude that there 
is no competent medical evidence to establish a nexus between 
the appellant's nephrectomy, resulting from renal cell 
carcinoma, and active military service or claimed asbestos 
exposure therein.  In the absence of competent evidence to 
support the claim, the claim must be denied as not well 
grounded.  As such, the VA is under no duty to assist the 
appellant in developing the facts pertinent to the claim.  
See Epps, 126 F.3d at 1468.  Furthermore, the Board is aware 
of no circumstances in this matter that would put VA on 
notice that any additional relevant evidence may exist which, 
if obtained, would well-ground the claim for service 
connection.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  

The Board views the discussion in the statement of the case, 
and other documents set to the veteran as sufficient to 
inform the appellant of the elements necessary to submit a 
well-grounded claim for service connection for a nephrectomy, 
resulting from renal cell carcinoma, and the reasons why his 
current claim is inadequate.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).


ORDER

In the absence of a well-grounded claim, service connection 
for right nephrectomy, resulting from renal cell carcinoma, 
is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

